DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1-13 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xiang (US 2016/0227842).
As per claim 1, Xiang disclose a connector in a form of a communication assembly (13, figure 1) configured to be retrofitted to an electronic aerosol provision system (electronic cigarette), the connector comprising:
a first connecting interface in a form of a second connecting end (111, figure 1) connectable to a vaporizer in a form an atomizer assembly (11) of a for vaporizing liquid (oil) stored in an oil storage assembly for inhalation by a user (paragraphs 0081-0082);
a second connecting interface in a form of a first connecting end (121) connectable to a power supply in a form of a battery assembly (12) for supplying power to the vaporizer (paragraph 0082);
a sensor in a form of an airflow sensor (37, figure 1) for sensing a parameter (pressure change) indicative of a change in the electronic aerosol provision system (paragraphs 0089-0091); and
a control unit in a form of a control module (38) connected to the sensor and configured to output a signal based on information from the sensor (paragraph 0091),
wherein the connector, when connected to the vaporizer and to the power supply, forms the electronic aerosol provision system (figures 1).
As per claim 2, Xiang discloses the first connecting interface and the second connecting interface comprise engagement mechanisms that are incompatible with each other, such that the connector is an adaptor configured to connect the vaporizer and the power supply which comprise engagement mechanisms that are incompatible with each other directly (figure 1, paragraphs 0082 and 0086).
As per claim 3, Xiang discloses the parameter being indicative of a change in the vaporizer (paragraphs 0089-0090).
As per claim 4, Xiang discloses the sensor comprises at least one the airflow monitor (figure 1).
As per claim 5, Xiang discloses the control unit being configured to control the power supplied to the vaporizer based on the information from the sensor (paragraph 0091).
As per claim 6, Xiang further discloses the control unit in a form of microcontroller (24) being configured to output the signal (transmits user smoking information) to an output device and control the output device (connected terminal) based on the information from the sensor (paragraphs 0097-0098).
As per claim 7, Xiang discloses the output device comprises at least one of: communication interface for providing wireless communications (21, paragraph 0098).
As per claim 8, Xiang discloses the control unit being configured to determine, during use of the electronic aerosol provision system, usage characteristics of the electronic aerosol provision system based on the information from the sensor (paragraphs 0091 and 0094-0095).
As per claim 9, Xiang discloses a memory configured to store, during use of the electronic aerosol provision system information recording usage characteristics of the electronic aerosol provision system based on the information from the sensor (paragraphs 0094-0095).
As per claim 10, Xiang discloses the control unit being configured to output the signal to an output device and control the output device based on the information from the sensor, 
and wherein the information recording usage characteristics of the electronic aerosol provision system is communicated to the user or an external device via the output device (paragraph 0113 and 0128-0129).
As per claim 11, Xiang discloses the control unit being configured to control the output device to indicate a state/status of the electronic aerosol provision system (paragraphs 0037, 0047 and 0088).
As per claim 12, Xiang discloses comprising an air channel for air inhaled by the user to flow through and out to the vaporizer when the connector is connected to the vaporizer and to the power supply (paragraphs 0010-0012 and 0090-0091).
As per claim 13, Xiang discloses a user control (push-button) operable by an actuating characteristic to allow the user to alter a level of airflow of inhaled air along the electronic aerosol provision system (paragraph 0091).
As per claim 19, refer to claim 1 above.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim(s) 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiang (US 2016/0227845) in view of Spencer et al. (WO 2018/154286).
As per claim 14, Xiang discloses the instant claimed invention except for a movable part that can be moved into and out of the air channel to change a size of a bore of the air channel at a location of the movable part. Spencer et al. disclose an electronic vapor provisional system in a form of an e-cigarette (10, figure 1) comprising a power component (20) and a cartridge assembly (30, page 4, lines 16-21), wherein a movable part that can be moved into and out of the air channel to change a size of a bore of the air channel at a location of the movable part (page 7, lines 12-24).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to utilize the movable part as taught by Spencer et al. in the system as disclosed by Xiang for the purpose of changing the size of the bore of the air channel to adjust the airflow level as desired by the user.
As per claims 15-16, Spencer et al. disclose the movable part being connected to a user control that being directly accessible from an exterior of the connector such that the size of the bore of the air channel is modifiable by the user (page 6, line 26 through page 7, line 11).
As per claim 17, Spencer et al. disclose the control unit being configured to control the power to be supplied to the output device (61) based on the user control, such that the output device indicates a level of airflow through the connector (page 1, line 17-21, page 7, lines 3-11, page 15, line 15 through page 16, line 18).

7.	Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiang in view of Arwatz et al. (WO 2021/011739).
As per claim 18, Xiang discloses the instant claimed invention except for the control unit being configured to obtain a signal from an external sensor located external to the connector. Arwatz et al. disclose a cigarette (100, figure 1) comprises a controller (100) configured to receive airflow signal in a flow channel (20) detected a flow sensor (114), a movement detection from an accelerometer (116) and touching detection from a touch sensor (118, page 19, lines 13-25).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to accelerometer/touch sensor as taught by Arwatz et al. in the system as disclosed by Xiang for the purpose of monitoring idle state of the device in order to conserve the power supply, such that going to a sleeping mode.

8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sur et al. (US 11,291,252) and Liao (US 2021/0112875).
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAI T. NGUYEN whose telephone number is (571)272-2961. The examiner can normally be reached Mon-Fri: 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571-272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TAI T NGUYEN/Primary Examiner, Art Unit 2685                                                                                                                                                                                                        
August 18, 2022